Citation Nr: 0318934	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  96-33 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1985 to August 
1989 and from March 1991 to January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran was afforded a hearing at the RO in October 1996.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  While on active duty, the veteran was treated for 
retention cyst of the right maxillary sinus and mucosal 
thickening of the left maxillary sinus.  He had surgery to 
correct a deviated septum.  A service medical record contains 
an assessment of sinusitis.

3.  Competent medical evidence does not attribute a current 
nose condition as a result of the veteran's periods of active 
duty.


CONCLUSION OF LAW

Chronic sinusitis was not incurred in or aggravated by the 
veteran's periods of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a nose disability as a 
result of his military service.  Accordingly, he asserts that 
he is entitled to service connection.

Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified via letter in June 
2002 that VA makes make reasonable efforts to obtain evidence 
on his behalf.  He was further notified that VA would aid him 
in obtaining evidence to substantiate his claim by making 
reasonable efforts to obtain evidence sufficiently identified 
by him from government agencies, employers, and all 
healthcare providers via the February 2003 Supplemental 
Statement of the Case (SSOC).  He was further notified 
ultimate responsibility for the submission of evidence 
remained with him.  He was notified of the laws and 
regulations regarding the principles of service connection in 
the June 1996 Statement of the Case (SOC).  The Board finds 
that VA's duty to notify has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran was afforded VA examinations in 
conjunction with his claim in March 1999, April 1999 and 
October 2002.  See 38 C.F.R. § 3.159(c)(4) (2002).  The 
resulting reports have been obtained.  His service medical 
records have been associated with his claims file and his VA 
medical records have been obtained.  The veteran has not 
identified evidence not of record.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

Service Connection Claim

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  A determination of 
service connection requires a finding of the existence of a 
current disability and an etiologic relationship between that 
disability and an injury or disease incurred in service.  
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Absent any independent 
supporting clinical evidence from a physician or other 
medical professional, "[t]he veteran's own statements 
expressing his belief that his disabilities are service 
connected . . . are not probative."  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Service connection is granted to compensate for a loss of 
earning capacity due to some incidence or result of military 
service.  The veteran's service medical records have been 
reviewed.  A December 1985 radiologic report reflects that 
the veteran had a retention cyst of the right maxillary sinus 
and mucosal thickening of the left maxillary sinus.  A 
January 1986 consultation sheet reflects that a sinus series 
was negative except for a soft tissue density at the base of 
the right maxillary sinus.  A January 1986 radiologic report 
reflects that a rounded soft tissue density was noted at the 
base of the veteran's right maxillary sinus but that the 
sinuses were otherwise unremarkable.  The report reflects 
that the density may have represented a mucous retention 
cyst, polyp, or a soft issue mass.  A March 1987 radiologic 
consultation report contains an impression of normal nasal 
bones.  An April 1987 consultation sheet reflects that the 
veteran had been punched in the nose two weeks before the 
consultation.  The consultation sheet reflects that the 
veteran underwent surgical correction of a deviated septum.  
A January 1988 service medical record contains an impression 
of a nasal deformity of the sigmoid septum, asymmetric bony 
dorsum, and allergic rhinitis secondary to cigarette smoking.  
A November 1992 service medical records contains an 
assessment of sinusitis.  

In addition, the underlying in-service incident must have 
resulted in a disability to warrant service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); but see 
Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999) (Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  The 
March 1999 VA Nose, Sinus, Larynx, and Pharynx examination 
report indicates that the veteran's medical records were 
reviewed and reflects that physical examination of the 
veteran revealed a mild right-sided septal deviation and 
contains a diagnosis of nasal septal deviation, status post 
septoplasty with some improvement while in service, etiology 
unknown.  The report also reflects that the veteran did not 
have sinusitis or a history of allergic attacks.  In 
comparison, the April 1999 VA Respiratory examination report 
does not reflect that the veteran's medical records were 
reviewed and contains a diagnosis of chronic sinusitis 
secondary to a deviated septum.  Another examination was 
scheduled due to these conflicting diagnoses.  The October 
2002 VA Nose, Sinus, Larynx, and Pharynx examination 
indicates that the veteran's medical records were reviewed 
and reflects that physical examination of the veteran 
revealed that his nose appeared to be in good alignment and 
there was no external signs of any trauma.  The report 
reflects that examination revealed little to no nasal septal 
deviation and no pus, polyps or other abnormalities were 
appreciated.  The report contains an assessment of nasal 
trauma.  The examiner indicated in the report that the 
veteran's subjective complaints of pain in the nasal 
vestibules on the left side were more than likely recurrent 
folliculitis.  The examiner also indicated that while the 
veteran's medical records indicated that his nasal septum had 
been fractured, the records did not indicate that his nose 
had been fractured; as such, the examiner only indicated that 
the subjective complaints of pain along the bridge of the 
nose could possibly be subsequent to his previous trauma.

The evidence of record reflects does not reflect a diagnosis 
of chronic sinusitis by the two examiners who had reviewed 
the veteran's medical records in conjunction with physically 
examining the veteran.  Review of a veteran's medical history 
is important for a fully informed examination of the veteran 
and to provide an adequate basis for the examiner's findings 
and conclusions.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); VAOPGCREC 20-95.  As such, the Board finds that the 
diagnoses and assessments found in the March 1999 and October 
2002 VA examination reports are more probative than the 
diagnosis of chronic sinusitis found in the April 1999 VA 
examination report.  As such, the probative evidence of 
record does not reveal a diagnosis of chronic sinusitis.

Regardless of the veteran's current diagnosed condition, a 
current condition must be etiologically related to an in-
service injury or disease to warrant service connection.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 38 C.F.R. 
§ 3.303(d) (2002).  As the evidence above indicates, the 
October 2002 examination report reflects that the veteran's 
subjective complaints of pain in the nasal vestibules on the 
left side were more than likely recurrent folliculitis, or an 
inflammation of a hair follicle.  The October 2002 
examination report also reflects that due to the veteran's 
in-service fracture being to his nasal septum and not his 
nose, the examiner could only indicate that the subjective 
complaints of pain along the bridge of the nose could 
possibly be subsequent to his previous trauma.  Evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  As the 
competent and probative medical evidence of record reflects 
that the examiner could only suggest that a current nose 
condition could possibly be the result of an in-service 
trauma, the Board finds that the evidence of record does not 
rise to a level of equipoise such that a finding can be made 
that the veteran has a current nose condition that is the 
result of an in-service injury.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim and service connection is not warranted.

The Board notes that the veteran has asserted, as reflected 
in the October 1996 hearing transcript, that he had a current 
nose condition that was the result of his nose being broken 
while he was on active duty.  The evidence does not 
demonstrate that he has the requisite medical training or 
expertise that would render his opinion competent in this 
matter.  As a layman, he is not qualified to render opinions 
as to medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, he is not competent 
to render a medical diagnosis of a current condition or 
render a medical opinion as to the etiology of any current 
condition.  The hearing transcript additionally reflects that 
the veteran indicated that he was told at the time of his 
broken nose by a doctor that he would have problems "later 
on down the road".  A layperson's account of what a doctor 
purportedly said is too attenuated and inherently unreliable 
to constitute "medical" evidence.  Robinette v. Brown. 8 
Vet. App. 69, 77 (1995).  As such, the veteran's testimony of 
what he was told by doctors while he was in service does not 
constitute competent medical evidence.

In brief, the preponderance of the evidence is against a 
finding that a current nose condition is etiologically 
related to an in-service injury or disease.  Accordingly, 
service connection is not warranted.  As the preponderance of 
the evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).

(CONTINUED ON NEXT PAGE)


ORDER

Service connection for chronic sinusitis is denied.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

